Citation Nr: 0117706	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955, and from May 1956 to May 1974.  He died in December 
1998, and the appellant is claiming entitlement to benefits 
as his surviving spouse, although she has never been legally 
recognized as such by the VA.  During his lifetime, the 
veteran had established service connection for degenerative 
joint disease of the lumbar spine, degenerative joint disease 
of the cervical spine and hearing loss.  At the time of his 
death, these disabilities were rated as 40, 30 and 10 
percent, respectively.  His combined schedular rating was 60 
percent and he was not rated as unemployable due to service 
connected disabilities.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the benefit on 
appeal.

The Board notes that the appealed May 2000 rating decision 
apparently reopened and adjudicated de novo the appellant's 
previously denied and unappealed claim for service connection 
for the cause of the veteran's death.  However, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the 
appellant's claim, see Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Therefore, that is the issue before the 
Board for consideration at this time. 

The Board notes that a claim for dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
was previously denied by the RO in a February 1999 rating 
decision, because he had never been rated as totally disabled 
due to service connected disability.  (Dependency and 
indemnity compensation (DIC) may be awarded under the 
provisions of 38 U.S.C.A. § 1318 in cases where the cause of 
death cannot be related to service connected disability, but 
a 100 percent rating had been in effect for 10 years.)  That 
decision was not appealed and therefore became final.  38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  In the 
correspondence of March 2000 which has been recognized as the 
attempt to reopen the claim for service connected death 
benefits, the appellant's representative was apparently also 
attempting to reopen that claim.  The representative has also 
advanced arguments with regard to such eligibility in 
subsequent contacts. However, the RO has not addressed that 
separate and distinct issue in a rating decision since the 
attempt to reopen.  Therefore, it cannot be considered on 
appellate review at this time.  


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied 
service connection for the cause of the veteran's death.  

2.  Evidence added to the record since the February 1999 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death.  In February 1999, the RO 
denied her claim for service connection for the cause of the 
veteran's death.  The pertinent evidence at that time 
included service medical records; private medical records 
including the veteran's December 1998 certificate of death, 
showing that the veteran died of a self-inflicted gunshot 
wound to the head; VA clinical records and reports of 
examination and statements from the veteran before his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A February 1999 rating decision denied service connection for 
the cause of the veteran's death and also denied eligibility 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  Service connection for the cause of the veteran's 
death was denied on the basis that the evidence failed to 
show that the cause of death was related to service.  The 
appellant was notified of this decision later in February 
1999.  

However, the appellant did not timely appeal the decision 
within the one-year time limit, and it became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  The 
correspondence received from the veteran's representative in 
March 2000 was received past the one-year time limit for 
filing a notice of disagreement, and it is clear that the 
representative recognized that the prior decision had become 
final.  He specifically requested that the claim be reopened.  
However, a claim may be reopened only if new and material 
evidence is submitted since the last final disallowance of 
the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a).  Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since February 1999.  

The Board has reviewed the record and observes that the 
evidence added since the February 1999 rating decision 
consists of: (i) a January 1999 VA social service note; (ii) 
a Social Security Benefit Statement from the Social Security 
Administration (SSA) dated in March 2000; and (iii) the 
transcript from a May 2000 hearing at the RO.   

Initially, the Board observes that the January 1999 VA note 
refers to a telephone conversation with the appellant wherein 
she was requesting a medical opinion that the medication the 
veteran was taking for his service connected disabilities 
contributed to his mental state at the time of his suicide.  
That request was apparently not honored.  No medical 
professional has ever expressed such an opinion for the 
record, and the appellant has not testified to that effect.  
Furthermore, the note was of record at the time of the 
previous rating decision in February 1999, and therefore is 
not new evidence.

The Social Security Benefit Statement of March 2000 is simply 
not relevant to the issue before the Board.  It does not bear 
directly and substantially upon the specific matter under 
consideration, in that it does not provide evidence of a 
nexus between the veteran's service and the cause of the 
veteran's death.  It is simply an accounting of benefits 
repaid to SSA in 1999 (apparently benefits paid in the 
veteran's name after his death and before social security 
became aware that he had died).  While it could be 
peripherally pertinent to a claim for benefits under 
38 U.S.C.A. § 1318 in that it implies that the veteran was 
totally disabled at the time of his death, it is not 
pertinent to the claim for service connected death benefits.  
It does not have any bearing on the cause of the veteran's 
death, or its relationship to his service.  

The transcript of the appellant's May 2000 hearing, and an 
October 2000 letter from the representative which constitutes 
the appellant's substantive appeal, both show that the 
appellant asserted that there was a relationship between the 
veteran's service-connected disabilities (and medication 
taken for them), and the cause of his death.  That assertion, 
however, is not new as it is redundant of the assertion made 
by the appellant in her December 1998 application that was 
present at the time of the February 1999 rating decision.  As 
a lay person she is not competent to offer an opinion 
concerning the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  Hence, that testimony, and 
any related statements by the appellant, are insufficient to 
reopen this claim.  She has been repeatedly informed, and is 
apparently well aware, of the need to support her theories 
with some medical substantiation.  None has been provided, 
and she has not made any reference to any authoritative 
source.  There is no apparent assistance which can, or should 
be rendered by the VA at this point which would help the 
appellant in substantiating her claim.  

For these reasons, the additional evidence is not new and 
material to the issue in appellate status and that claim is 
not reopened.  As the claim is not reopened, the Board does 
not reach the merits of the claim including application of 
the benefit of the doubt standard.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 



ORDER

New and material evidence having not been submitted, the 
previously denied claim for service connection for the cause 
of the veteran's death remains final; the appeal is denied. 



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

